DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lisa Serdynski on March 12, 2021.

The application has been amended as follows: 
Claims 3-8 and 18-30 are cancelled.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest a  multi-sprocket arrangement for a rear wheel hub of a bicycle, the multi-sprocket arrangement including a plurality of sprockets with different diameters, wherein the sprockets each have a plurality of teeth which are separated by tooth spaces and which can be placed in engagement with a drive chain with wide chain links and narrow chain links which follow one another alternatively in succession, and a corrective feature is provided which is designed such that the drive chain, as it revolves around a selected sprocket or during a sprocket changeover from a starting sprocket to the selected sprocket, is displaced by a distance of one chain link in the circumferential a radially outward offset causing the narrow chain link to slip onward and displace the drive chain by the distance of one chain link in the circumferential direction.  The closest art is considered to be Emora, ‘231.  However, Emora, ‘231 discloses a two sprocket front bicycle crank assembly and is silent on chain interaction when a narrow chain link meets a wide sprocket tooth.  There is no disclosure of chain slippage to properly orient the chain to the new sprocket.  It is also possible the orientation of teeth from one sprocket to the other prevents such an occurrence during shifting.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139.  The examiner can normally be reached on 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654